  Case 18-22755      Doc 51    Filed 02/24/20     Entered 02/24/20 09:36:31   Desc   Page 1
                                                of 1




  Dated: February 22, 2020
  The following is SO ORDERED:


                                                   ________________________________________
                                                               David S. Kennedy
                                                   UNITED STATES CHIEF BANKRUPTCY JUDGE


  ____________________________________________________________




                                                                                  IT507
                               UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TENNESSEE

In re:                                                                            Chapter 13
CHERYL ANN BINGHAM
Debtor(s)                                                               Case No. 18-22755-K
SSN(1) XXX-XX-4152

                              ORDER DIRECTING DEBTOR TO CHANGE
                                     PAYMENTS TO TRUSTEE


      In this matter, it appearing to the Court that the debtor 's plan payments
should be changed.

      IT IS THEREFORE ORDERED That the debtor 's plan payments be changed to
$2,726.00 MONTHLY        and forward same to the Chapter 13 Trustee, George W.
Stevenson, 5350 Poplar Avenue, Suite 500, Memphis, Tennessee 38119-3697.

                                                        /S/ George W. Stevenson
                                                        Chapter 13 Trustee

CC:   George W. Stevenson

      CHERYL ANN BINGHAM
      2249 EASTON DR
      CORDOVA, TN 38016

      B DAVID SWEENEY ATTY
